                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROPATI A SEUMANU,                                  Case No. 17-cv-05483-RS
                                                        Plaintiff,                          DEATH PENALTY CASE
                                   8
                                                 v.
                                   9                                                        ORDER DENYING MOTION TO
                                                                                            DISMISS AND GRANTING REQUEST
                                  10     RON DAVIS, Warden, San Quentin State               FOR STAY AND ABEYANCE
                                         Prison,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                                                               INTRODUCTION
                                  14
                                              Petitioner Ropati A. Seumanu, a condemned prisoner at California’s San Quentin State
                                  15
                                       Prison, has filed a habeas petition containing thirty-six claims. Petitioner and respondent agree
                                  16
                                       that Claims 15, 19, 21, 23, 24, 25, 26, 27, and 28, are unexhausted. Respondent has filed a motion
                                  17
                                       to dismiss the mixed petition. Petitioner opposes respondent’s motion and requests that the Court
                                  18
                                       stay the current proceedings so he can return to state court to exhaust the unexhausted claims.
                                  19
                                              For the reasons stated below, respondent’s motion to dismiss is DENIED. Petitioner’s
                                  20
                                       request for stay and abeyance is GRANTED.
                                  21
                                                                                BACKGROUND
                                  22
                                              In 2000, a jury convicted petitioner of first-degree murder, kidnapping to commit robbery,
                                  23
                                       and first-degree robbery, and found true the special circumstances that petitioner committed the
                                  24
                                       murder while engaged in the commission of a robbery and kidnapping. Petitioner was sentenced
                                  25
                                       to death. The Supreme Court of California affirmed his conviction and sentence. People v.
                                  26
                                       Seumanu, 61 Cal. 4th 1293 (2015).
                                  27
                                              On July 9, 2012, petitioner filed a petition for writ of habeas corpus in state court. The
                                  28
                                   1   Supreme Court of California denied his petition on September 13, 2017. Petitioner filed a federal

                                   2   habeas petition on October 14, 2018.1

                                   3          On November 27, 2018, respondent filed a Motion to Dismiss Mixed Petition. Petitioner

                                   4   filed a reply to respondent’s motion and a Motion for Stay Pending Resolution of State Proceeding

                                   5   on December 10, 2018. On January 14, 2019, respondent filed an opposition to petitioner’s

                                   6   motion for stay. On April 5, 2019, petitioner filed a reply.

                                   7                                               DISCUSSION

                                   8                                              Legal Standard

                                   9          A federal court may not grant habeas relief until a petitioner has exhausted available state

                                  10   remedies with respect to each claim. 28 U.S.C. § 2254(b); Picard v. Connor, 404 U.S. 270, 272

                                  11   (1971). A federal constitutional claim is exhausted when it has been “fairly presented” to the

                                  12   highest state court and that court has had a meaningful opportunity to apply controlling legal
Northern District of California
 United States District Court




                                  13   principles to the facts underlying the claim. Picard, 404 U.S. at 276-77.

                                  14          The Supreme Court follows a rule of “total exhaustion,” requiring that all claims in a

                                  15   habeas petition be exhausted before a federal court may grant the petition. Rose, 455 U.S. at 522.

                                  16   A district court is permitted, however, to stay a mixed petition to allow a petitioner to exhaust his

                                  17   claims in state court without running afoul of the one-year statute of limitations period for

                                  18   receiving federal habeas review imposed by the Antiterrorism and Effective Death Penalty Act of

                                  19   1996 (“AEDPA”). Rhines v. Weber, 544 U.S. 269, 273-75 (2005). A district court must stay a

                                  20   mixed petition if: (1) the petitioner has good cause for his failure to exhaust his claims, (2) the

                                  21   unexhausted claims are potentially meritorious, and (3) there is no indication that the petitioner

                                  22   intentionally engaged in dilatory tactics. Id. at 278.

                                  23          The Supreme Court has not precisely defined what constitutes “good cause” for a Rhines

                                  24   stay. See Blake v. Baker, 745 F.3d 977, 980-81 (9th Cir. 2014). The Ninth Circuit has found that

                                  25   good cause does not require “extraordinary circumstances.” Jackson v. Roe, 425 F.3d 654, 661-62

                                  26   (9th Cir. 2005). Rather, “good cause turns on whether the petitioner can set forth a reasonable

                                  27
                                       1
                                  28    Respondent agreed not to assert a statute of limitations defense if the petition was filed within
                                       one year of the date counsel was appointed.
                                                                                        2
                                   1   excuse, supported by sufficient evidence, to justify” the failure to exhaust. Blake, 745 F.3d at 982.

                                   2   In 2014, the Ninth Circuit clarified that “[t]he good cause element is the equitable component of

                                   3   the Rhines test”. Although “a bald assertion cannot amount to a showing of good cause, a

                                   4   reasonable excuse, supported by evidence to justify a petitioner's failure to exhaust, will.” Id.

                                   5   In Blake, the petitioner argued in his federal petition that his trial counsel was ineffective because

                                   6   they failed to discover and present evidence related to the petitioner's abusive upbringing and

                                   7   mental illness. Id. at 979. To establish good cause for a Rhines stay, the petitioner asserted that he

                                   8   also received ineffective assistance of counsel (“IAC”) during his state post-conviction

                                   9   proceedings. Id. Because the petitioner's “showing of good cause was not a bare allegation of

                                  10   state postconviction IAC, but a concrete and reasonable excuse, supported by evidence,” the Ninth

                                  11   Circuit reversed the district court's denial of a Rhines stay. Id. at 983.

                                  12
Northern District of California
 United States District Court




                                  13                                                  Analysis

                                  14          Petitioner argues that he is entitled to a stay of his federal proceedings. As noted above,

                                  15   a district court must stay a mixed petition if: 1) the petitioner has good cause for his failure to

                                  16   exhaust his claims, 2) the unexhausted claims are potentially meritorious, and 3) there is no

                                  17   indication that the petitioner intentionally engaged in dilatory tactics. Rhines, 544 U.S. at 278.

                                  18              a. Good Cause

                                  19          Petitioner asserts that the ineffective assistance of state habeas and appellate counsel

                                  20   constitutes good cause for his failure to exhaust. In support, petitioner cites to the declaration of

                                  21   counsel who represented him in both state appellate and habeas proceedings. State counsel

                                  22   indicates he overlooked the evidence that forms the basis of the unexhausted claims and that he

                                  23   had no strategic reason for failing to raise the claims in state court. ECF no. 16-3, Ex. 286. Based

                                  24   on its review of the record, the Court finds that petitioner has advanced a reasonable excuse,

                                  25   supported by evidence, to justify his failure to exhaust his claims. See Blake, 745 F.3d at 982-83;

                                  26   Ervine v. Warden, San Quentin State Prison, 2018 WL 372754, at *3-4 (E.D. Cal. Jan. 10,

                                  27   2018), report and recommendation adopted, 2018 WL 1173959 (E.D. Cal. Mar. 6, 2018); Cruz v.

                                  28
                                                                                          3
                                   1   Mitchell, 2015 WL 78779, at *3 (N.D. Cal. Jan. 5, 2015); Ramos v. Chappell, 2014 WL 6065660,

                                   2   at *3 (N.D. Cal. Nov. 12, 2014). Thus, petitioner satisfies the first Rhines prong.

                                   3               b. Potential Merit

                                   4           Under the second prong of the Rhines test, it would be an abuse of discretion to stay

                                   5   federal habeas corpus proceedings pending exhaustion of a “plainly meritless” claim. Rhines,

                                   6   544 U.S. at 277.

                                   7           Respondent contends petitioner’s unexhausted claims are meritless because, under

                                   8   California Penal Code section 1509, as amended by Proposition 66, any successive petition

                                   9   petitioner now files in state court must be dismissed, “unless the court finds . . . that the defendant

                                  10   is actually innocent of the crime of which he or she was convicted or is ineligible for the

                                  11   sentence.” Cal. Penal Code § 1509(d). This appears to foreclose exhaustion petitions if an initial

                                  12   habeas corpus petition has been filed and decided by the state court, except in rare instances that
Northern District of California
 United States District Court




                                  13   respondent contends do not apply here. However, at this time, it would be speculative to rule that

                                  14   returning to state court would be futile based on section 1509(d). The California Supreme Court

                                  15   upheld the validity of Proposition 66 in Briggs v. Brown, 3 Cal. 5th 808 (2017), but explicitly

                                  16   reserved “as-applied” challenges to the statute by individual prisoners. Id. at 827. Briggs left

                                  17   open legal questions as to the applicability of the new section to certain petitioners. For example,

                                  18   the decision did not resolve whether those claims expressly included in the measure constitute an

                                  19   exhaustive list of claims that could evade dismissal for untimeliness if presented in a successive

                                  20   petition. See Cal. Penal Code § 1509(d) (“Claims of ineligibility include . . .”). Thus, the Court

                                  21   cannot rule at this time that returning to state court would be futile based on section 1509(d).

                                  22           Petitioner has articulated cognizable constitutional claims supported by relevant legal

                                  23   authority and has presented such evidence as is presently available to him. Based on its review of

                                  24   the record, petitioner’s unexhausted claims are not plainly meritless. Therefore, petitioner satisfies

                                  25   the second prong of Rhines.

                                  26               c. Dilatory Litigation Tactics

                                  27           Under the third prong of the Rhines test, “it likely would be an abuse of discretion for a

                                  28   district court to deny a stay and to dismiss a mixed petition if . . . there is no indication that the
                                                                                           4
                                   1   petitioner engaged in intentionally dilatory litigation tactics.” Rhines, 544 U.S. at 278. Petitioner

                                   2   has been following this Court’s Capital Habeas Local Rules in litigating his petition. There is no

                                   3   evidence that Petitioner has engaged in dilatory litigation tactics to date.

                                   4          Petitioner thus satisfies all three prongs of Rhines.

                                   5                                              CONCLUSION

                                   6          For the above-mentioned reasons, respondent’s motion to dismiss is DENIED, and

                                   7   Petitioner’s motion for stay and abeyance is GRANTED. Petitioner shall file an exhaustion

                                   8   petition in state court within 30 days of the date of this Order. Thirty days after the entry of this

                                   9   Order, and every 90 days thereafter until proceedings in his state exhaustion case are completed,

                                  10   petitioner shall serve and file in this Court a brief report updating the Court and the parties on the

                                  11   status of his pending state habeas action. No later than 30 days after proceedings in his state case

                                  12   are completed, petitioner shall serve and file notice that proceedings are completed.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 4-15-2019

                                  15

                                  16
                                                                                                      RICHARD SEEBORG
                                  17                                                                  United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          5
